IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                           :   No. 2159 Disciplinary Docket No. 3
                                           :
MICHAEL J. HALPRIN                         :   Board File No. C1-14-1043
                                           :
                                           :   (United States Bankruptcy Court for the
                                           :   Eastern District of Pennsylvania,
                                           :   No. 12-3001-ELF)
                                           :
                                           :   Attorney Registration No. 38373
                                               (Philadelphia)


                                       ORDER


PER CURIAM:


              AND NOW, this 5th day of June, 2015, Michael J. Halprin, having been

suspended from the practice of law in the United States Bankruptcy Court for the

Eastern District of Pennsylvania for a period of six and one-half months by Orders of the

United States Bankruptcy Court for the Eastern District of Pennsylvania dated July 9,

2014, October 15, 2014, November 4, 2014 and November 10, 2014; the said Michael

J. Halprin having been directed on April 22, 2015, to inform this Court of any claim he

has that the imposition of the identical or comparable discipline in this Commonwealth

would be unwarranted and the reasons therefor; and no response having been filed, it is

              ORDERED that Michael J. Halprin is suspended from the practice of law

in this Commonwealth for a period of six and one-half months, retroactive to December

2, 2014, and he shall comply with all the provisions of Pa.R.D.E. 217.